DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant non-final office action is mailed to include 35 U.S.C. §112(f) interpretations which were not present in the previously mailed action as well as corresponding 35 U.S.C. §112(a) rejections.  All matters in the instant office action are considerate of the claim set filed on February 2, 2021.
Claim Objections
Claim 1, 2, 5-7, 10-11, 13-14, 22, 24, 25, 28, 29, 40, and 41 are objected to because of the following informalities:  
As per claims 1, 13, 14, 22, 24, 25, 28, 29, 40, and 41 , Applicant recites “in a case in which” which is awkwardly phrased.  The Applicant should consider rephrasing this limitation.
As per claim 3, Applicant recites “based on the number of time” which suffers from “time” not being appropriately pluralized.
As per claim 3, Applicant recites “based on the number of time the environment information has been updated is less” which is awkward with regard to “is”.  It appears as though the Applicant should utilize a world such as ‘being’.
As per claims 4, 22, 24, 40, and 41, Applicant recites “executing [/performing] driving support of automatically executing at least a part of speed control or steering control” which is awkwardly phrased and is lacking introductory articles prior to “speed control” and “steering control”.
As per claim 6, Applicant recites “based the number of times” which appears to be missing the word ‘of’ between “based” and “the”.
As per claim 11, 20, 36, and 37, Applicant recites “brightness of light introduced from outside” which is lacking the article ‘a’ such limitation.
As per claims 23 and 24, Applicant recites: “that is received in response to the request using the communication unit and is received by the communication unit” which is awkwardly phrased.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Detection unit, in claims 1, 4, 5, 10, 11, 15, 19, 20, 34-37, and 40-41
Driving support control unit, in claims 1-6, 9-12, 16, 18-19, 25, 28-29, and 32-39
Extraction unit, in claims 1, 5-6, 10-11, 15-16, 19-20, 22, 24, 26, 27, and 34-37
Communication control unit, in claims 1, 2, 4, 8, 9, 17, 18, 22-24, and 30-33
Malfunction detecting unit, in claims 5, 15, and 26-27
Imaging unit, in claims 10, 19, and 34-35
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 10, 11, 15, 19, 20, 34-37, and 40-41 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing any structural support for the detection unit as recited in the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As claimed, the Applicant has recited the instant claims with the incorporation of language interpretable under 35 U.S.C. §112(f).  However, the Applicant’s disclosure as originally filed does not include any written support for what structural elements may be utilized to carry out the claimed functionalities of the instantly rejected means.  Without such support for the recited means, the pending claims are not enabled.  
Claims 1-6, 9-12, 16, 18-19, 25, 28-29, and 32-39 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The providing any structural support for the driving support control unit as recited in the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As claimed, the Applicant has recited the instant claims with the incorporation of language interpretable under 35 U.S.C. §112(f).  However, the Applicant’s disclosure as originally filed does not include any written support for what structural elements may be utilized to carry out the claimed functionalities of the instantly rejected means.  Without such support for the recited means, the pending claims are not enabled.  
Claims 1, 5-6, 10-11, 15-16, 19-20, 22, 24, 26, 27, and 34-37 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing any structural support for the extraction unit as recited in the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As claimed, the Applicant has recited the instant claims with the incorporation of language interpretable under 35 U.S.C. §112(f).  However, the Applicant’s disclosure as originally filed does not include any written support for what structural elements may be utilized to carry out the claimed functionalities of the instantly rejected means.  Without such support for the recited means, the pending claims are not enabled.  
Claims 1, 2, 4, 8, 9, 17, 18, 22-24, and 30-33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing any structural support for the communication control unit as recited in the claims, In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As claimed, the Applicant has recited the instant claims with the incorporation of language interpretable under 35 U.S.C. §112(f).  However, the Applicant’s disclosure as originally filed does not include any written support for what structural elements may be utilized to carry out the claimed functionalities of the instantly rejected means.  Without such support for the recited means, the pending claims are not enabled.  
Claims 5, 15, and 26-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing any structural support for the malfunction detecting unit as recited in the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As claimed, the Applicant has recited the instant claims with the incorporation of language interpretable under 35 U.S.C. §112(f).  However, the Applicant’s disclosure as originally filed does not include any written support for what structural elements may be utilized to carry out the claimed functionalities of the instantly rejected means.  Without such support for the recited means, the pending claims are not enabled.  
Claims 10, 19, and 34-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing any structural support for the imaging unit as recited in the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As claimed, the Applicant has recited the instant claims with the incorporation of .  
As per claims 2-3, 5-6, 8-12, 15-21, 23, and 25-39, each dependent claim includes the limitations of the claims from which it depends.  As such, claims 2-3, 5-6, 8-12, 15-21, 23, and 25-39 are rejected due to their inclusion of rejected subject matter supra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 12-14, 21, 25, 28-29, and 38-39 recite the limitations:
“the detection time”  
There is insufficient antecedent basis for this limitation in the claim
As per claims 1, 14, Applicant recites “a state of a surrounding associated with a subject vehicle”, “the state associated with the surrounding of the subject vehicle” and “information of the state of the surrounding of the subject vehicle”.  However, these three phrases are not completely congruent.  As such, it is unclear if there exists antecedent basis for the latter two or if the Applicant is introducing new terms.
As per claim 1, 4, 13, 14, 22, 24, 40, and 41, Applicant recites "extracting environment information causing a change in continuation of control in the driving support from information of the state of the surroundings of the subject vehicle detected by the detection unit”.  However, causing fits within the scope of the claim.  For instance, this word may be related to environment information which is causing a change or it could relate to an intended use for the extraction unit where in such unit would cause such change to occur.  As phrased, this claim is indefinite and has been interpreted as indicated in rejections elsewhere in the instant office action.
Claim 3 recites the limitations:
 "the environment information from a plurality of vehicles"
“the number of times”
There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations:
 “the surrounding”
 “the detection time”  
There is insufficient antecedent basis for this limitation in the claim
As per claims 4, 23, and 24, Applicant recites: “that is received in response to the request using the communication unit and is received by the communication unit” which appears to include a redundancy regarding receiving and the communication unit.  It is not entirely clear if the Applicant is seeking to state that the environment information is received by the communication unit and received by the communication unit, or is seeking to indicate that the information is received in response to a request that was made utilizing the communication unit as an origination point.  The phrasing utilized by the Applicant renders the instant claim indefinite.
As per claim 6, Applicant recites “information on the surrounding”, which does is indefinite as it is unclear whether the Applicant is introducing a claim without sufficient antecedent basis or is referencing “state of a surrounding” as recited in the base claim.

As per claim 12, Applicant recites dependency to claim 7 which has been cancelled.  It is unclear what claim dependency the Applicant intends to recite provided the present claim amendments.
Claim 12 recites the limitations:
“the brightness”
“the light”
There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations:
 “on the surrounding”
There is insufficient antecedent basis for this limitation in the claim
Claim 22 recites the limitations:
 “on the surrounding”
There is insufficient antecedent basis for this limitation in the claim
Claim 24 recites the limitations:
 “the state”
"the environment information from a plurality of vehicles"
“the number of times”
 “on the surrounding”
There is insufficient antecedent basis for this limitation in the claim
Claims 25, 28, and 29 recite the limitations:
 “on the surrounding”
There is insufficient antecedent basis for this limitation in the claim
Claim 40 recites the limitations:
 “on the surrounding”
There is insufficient antecedent basis for this limitation in the claim
Claim 41 recites the limitations:
 “on the surrounding”
There is insufficient antecedent basis for this limitation in the claim
As per claims 2-3, 5-6, 8-12, 15-21, 23, and 25-39, each dependent claim includes the limitations of the claims from which it depends.  As such, claims 2-3, 5-6, 8-12, 15-21, 23, and 25-39 are rejected due to their inclusion of rejected subject matter supra.




Intended Use
It is noted that claims 1, 4, 13, 14, 22, 24, and 40-41 contain multiple statements of intended use or field of use (e.g. “causing”, etc.).  These “to” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:
“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus 

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.



Allowable Subject Matter
As per claim 1, the closest prior art does not teach or disclose:  “wherein the driving support control unit executes the driving support based on the environment information in a case in which an elapsed time as measured from the detection time of the environment information is less than a threshold value, and executes the driving support based on information on the surrounding of the subject vehicle without using the environment information in a case in which the elapsed time as measured from the detection time of the environment information is equal to or greater than the threshold value.”

As per claim 4, the closest prior art does not teach or disclose: “the driving support control unit executes, based on an elapsed time as measured from a detection time of the environment information beinq received beinq less than a threshold value, the driving support based on 

As per claim 13, the closest prior art does not teach or disclose: “executing the driving support based on the environment information in a case in which an elapsed time as measured 


As per claim 14, the closest prior art does not teach or disclose:  “executing the driving support based on the environment information in a case in which an elapsed time as measured from the detection time of the environment information is less than a threshold value and executing the driving support based on information on the surrounding of the vehicle without using the environment information  is a case in which the elapsed time as measured from the detection time of the environment information is equal to or greater than the threshold value.”
As per claim 22, the closest prior art does not teach or disclose:  “wherein the driving support control unit executes the driving support based on the environment information in a case in which the number of times the environment information has been extracted is equal to or greater than a threshold value, and executes the driving support based on information on the surrounding of the subject vehicle without using the environment information in a case in which the number of times the environment information has been extracted is less than the threshold value.”

As per claim 24, the closest prior art does not teach or disclose:  “wherein the driving support control unit executes the driving support based on the environment information in a case 
As per claim 40, the closest prior art does not teach or disclose:  “executing the driving support based on the environment information in a case in which the number of times the environment information has been extracted is equal to or greater than a threshold value, and executing the driving support based on information on the surrounding of the subject vehicle without using the environment information in a case in which the number of times the environment information has been extracted is less than the threshold value.“
As per claim 41, the closest prior art does not teach or disclose:  “executing the driving support based on the environment information in a case in which the number of times the environment information has been extracted is equal to or greater than a threshold value, and executing the driving support based on information on the surrounding of the subject vehicle without using the environment information in a case in which the number of times the environment information has been extracted is less than the threshold value. “

The examiner emphasizes that the claim limitations supra are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims 

Response to Arguments
Applicant's arguments filed February 2, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
As per the Applicant’s Remarks regarding the objections and rejections, the applicant has relied solely upon the amendments made to the previously rejected claims (at 18-19).  However, the Applicant’s amendments have not addressed all of the rejections and objections as rendered by the previous office action. Furthermore, the newly recited claims incorporate a number of the issues for which the amended claims were previously rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A GOLDMAN/Examiner, Art Unit 3663